Case: 20-60357     Document: 00516140267         Page: 1    Date Filed: 12/21/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 21, 2021
                                  No. 20-60357
                                                                      Lyle W. Cayce
                                                                           Clerk

   Ramon Rivera,

                                                                      Petitioner,

                                      versus

   Director, Office of Workers’ Compensation Programs, United States
   Department of Labor; Ameri-Force; Signal Mutual Indemnity
   Association, Limited,

                                                                   Respondents.


   Petition for Review of the Decision and Order of the Benefits Review Board
                       United States Department of Labor
                   Office of Workers’ Compensation Programs
                              BRB Case No. 17-0438
                      District Director Case No. 07-306441


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
         Ramon Rivera was injured on the job while employed by Ameri-Force.
   He successfully obtained a workers’ compensation award after filing a claim
   with the Office of Workers’ Compensation Programs of the U.S. Department
   of Labor. The question before us is whether he is also entitled to attorney’s
   fees under 33 U.S.C. § 928(b). Because Rivera is entitled to attorney’s fees
Case: 20-60357      Document: 00516140267           Page: 2    Date Filed: 12/21/2021




                                     No. 20-60357

   under the plain text of that provision, we REVERSE the decision of the
   Benefits Review Board and REMAND for further proceedings.
                                          I.
          Rivera brought a hearing-loss claim with the Department of Labor
   against Ameri-Force and its insurer. In December of 2015, Ameri-Force
   responded by paying Rivera for two weeks of disability benefits based on an
   average weekly wage of $212.17. But Ameri-Force disputed that it was the
   “last responsible employer” and thus liable under the Longshore and Harbor
   Workers’ Compensation Act, 33 U.S.C. §§ 901–950. On July 28 of the
   following year, the claims examiner assigned to the dispute issued a
   memorandum noting that Rivera sought benefits based on 35.31% binaural
   hearing loss and an average weekly wage of $1,027.37. The claims examiner
   recommended that Rivera had made a prima facie case against Ameri-Force
   and that Ameri-Force is the last responsible maritime employer. The claims
   examiner asked the parties to consider that recommendation and reach an
   agreement on the disputed issues.
          On August 5, 2016, Ameri-Force notified the claims examiner and
   Rivera by letter that it accepted its designation as the responsible employer.
   But Ameri-Force explained that negotiations concerning Rivera’s average
   weekly wage were ongoing and that it would submit further documentation
   on that issue if the parties could not agree. It also explained that it organized
   an additional medical evaluation with Dr. Seidemann, a doctor of its
   choosing, to take place on August 23, 2016. Ameri-Force expressed that it
   “would appreciate the opportunity to present the doctor’s findings before
   any final recommendations are made concerning the binaural hearing loss.”
   Two weeks later, Ameri-Force sent another letter to the claims examiner
   arguing that Rivera’s average weekly wage should not include his per diem
   payments and that the value should be $274.11.




                                          2
Case: 20-60357      Document: 00516140267          Page: 3   Date Filed: 12/21/2021




                                    No. 20-60357

          Shortly thereafter, on August 24, 2016, a newly assigned claims
   examiner issued a recommendation.           The recommendation stated that
   Ameri-Force was Rivera’s last responsible employer, Ameri-Force was
   responsible for costs associated with Rivera’s 35.31% binaural hearing loss
   and his hearing aids, and that Rivera’s average weekly wage should include
   per diem payments.
          Immediately upon receiving the recommendation letter on August 29,
   2016, Ameri-Force sent a letter to the new claims examiner asking him to
   “reconsider and withhold” the recommendation until Ameri-Force provided
   the findings from the second medical evaluation on Rivera’s hearing loss and
   the claims examiner was able to review it. Three days later, Ameri-Force sent
   the claims examiner another letter.         Enclosed were the results of Dr.
   Seidemann’s evaluation, which concluded Rivera had suffered a 21% binaural
   hearing loss. The letter also stated:
          Based on our conversation, it is my understanding that[,] after
          considering the IME report from Dr. Seidemann and the wage
          information which we have provided, you will be issuing
          supplemental recommendations and that the parties will have
          14 days from the issuance of these recommendations in which
          to advise whether they are accepted or rejected. If I am in
          error, please advise.
          On September 7, the claims examiner indeed issued a “Supplemental
   Informal Conference Recommendation.”            The document purported to
   supplement both the July 28 and August 24 recommendations. In it, the
   claims examiner recommended that Rivera suffered a 28.16% hearing loss, a
   rate which represented the average of the competing rates proposed by the
   parties. The document also explained that under that rate, the average
   weekly wage would be $439.55 and the total benefits award due would be
   $24,755.46.     Finally, it advised that any party who rejected the




                                           3
Case: 20-60357      Document: 00516140267          Page: 4    Date Filed: 12/21/2021




                                    No. 20-60357

   recommendation should initiate the process for a formal hearing within 21
   days. Neither party did so.
          But on September 12 and 13, Ameri-Force offered to settle the
   dispute. It told Rivera that it agreed to pay $25,151.05 in disability indemnity
   benefits, use an average weekly wage of $659.33, and provide $5,000 in
   medical benefits if Rivera did not seek attorney’s fees from Ameri-Force. If
   Rivera rejected the offer, Ameri-Force explained, it would pay benefits in
   accordance with the September 7 recommendation. Rivera rejected the offer
   a couple days later, and on September 16 Ameri-Force paid $24,755.46, the
   amount set forth in the September 7 recommendation. Two weeks later, the
   claims examiner issued another supplemental recommendation concluding
   that Ameri-Force in fact owed $25,151.05, which was based on a 28.61%
   hearing loss, not a 28.16% hearing loss; Ameri-Force paid the difference
   shortly thereafter.
          In November of 2016, Rivera filed a petition seeking an award of
   $8,153 in attorney’s fees under 33 U.S.C. § 928 for the work performed on
   this matter. Ameri-Force objected. The district director concluded that
   Rivera was entitled to the fees under subsection (b) because Ameri-Force did
   not timely pay Rivera in accordance with the August 24 recommendation and
   Rivera ultimately obtained a greater award than Ameri-Force was initially
   willing to pay after that recommendation. Ameri-Force appealed to the
   BRB. On February 28, 2018, the BRB reversed, holding that the August 24
   recommendation was rendered moot by the September 7 recommendation.
   In the BRB’s view, because Ameri-Force timely paid Rivera in accordance
   with the September 7 recommendation, the criteria for attorney’s fees under
   § 928(b) were not satisfied.
          Rivera moved for reconsideration, and on October 24, 2018, the BRB
   granted the request only to remand for the district director to consider
   whether Rivera was entitled to fees under § 928(a). It rejected his request as




                                          4
Case: 20-60357         Document: 00516140267        Page: 5    Date Filed: 12/21/2021




                                     No. 20-60357

   to its determination under § 928(b). Ameri-Force challenged the BRB’s
   decision as to subsection (a), and on February 28, 2020 the BRB agreed and
   reversed the prior decision by en banc vote. But it granted a remand to the
   district director to consider the availability of attorney’s fees under § 928(c).
   Rivera petitioned this court for review of the BRB’s reversal of the district
   director’s award of fees under § 928(b). So, the sole issue before us is
   whether that provision’s criteria for attorney’s fees are satisfied.
                                          II.
          As a preliminary matter, Ameri-Force asks us to dismiss as untimely
   Rivera’s petition for review of the BRB’s § 928(b) determination. We
   decline to do so.
          Under 33 U.S.C. § 921(c), any petition for review of a final order of
   the BRB must be filed with the appropriate Court of Appeals within sixty
   days of the BRB’s order. Rivera filed his petition on April 28, 2020. He
   claims that it was timely because it was filed within sixty days of the BRB’s
   February 28, 2020 en banc order. Ameri-Force contends that the petition was
   untimely because it was not filed within sixty days of the BRB’s October 24,
   2018 order, which was when the BRB first made its determination regarding
   fees under § 928(b).
          We consider the timeliness of the petition in relation to the
   February 28, 2020 en banc order, not the October 24, 2018 order. Rivera’s
   initial request for a fee award sought fees and costs under both subsection (a)
   and (b) of § 928. In its October 24, 2018 order, the BRB remanded for the
   director to consider the availability of fees under subsection (a). But in doing
   so it remanded the case. Thus, although the BRB had already resolved the
   subsection (b) portion of the fee request in the October 24, 2018 order, it did
   not issue a final resolution of the fee request, which included the subsection
   (a) request, until February 28, 2020. The sixty-day timeline to file a petition
   under § 921(c) began then. See Newpark Shipbuilding & Repair, Inc. v.




                                          5
Case: 20-60357        Document: 00516140267          Page: 6   Date Filed: 12/21/2021




                                      No. 20-60357

   Roundtree, 723 F.2d 399, 400–01 (5th Cir. 1984) (explaining that a “final”
   decision for purposes of § 921(c) is one that “ends the litigation on the merits
   and leaves nothing for the court to do but execute the judgment”(quoting
   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373–74 (1981)). We
   therefore hold that Rivera’s petition was timely filed.
                                          III.
            Turning to the substance of Rivera’s claim, the only issue before us is
   whether Rivera is entitled to an award of attorney’s fees under § 928(b). We
   hold that he is.
            “This Court conducts a de novo review of the BRB’s rulings of law,
   owing them no deference because the BRB is not a policymaking agency.”
   Carey v. Ormet Primary Aluminum Corp., 627 F.3d 979, 982 (5th Cir. 2010)
   (quoting Pool Co. v. Cooper, 274 F.3d 173, 177 (5th Cir. 2001)). As for fact
   issues, we “only determine whether evidence exists to support the
   [director’s] findings.” Pool Co., 274 F.3d at 178. We therefore consider
   “whether the BRB properly concluded that the ALJ’s factual findings were
   [or were not] supported by substantial evidence on the record as a whole.”
   James J. Flanagan Stevedores, Inc. v. Gallagher, 219 F.3d 426, 429 (5th Cir.
   2000).
            An employee may collect attorney’s fees under § 928(b) if: (1) an
   informal conference is held; (2) the BRB or a deputy commissioner issues a
   written recommendation; (3) the employer refuses to adopt the
   recommendation within fourteen days; and (4) the employee procures a
   lawyer’s services to achieve an award greater than that which the employer
   was willing to pay after the written recommendation was issued. 33 U.S.C.
   § 928(b); see also Carey, 627 F.3d at 982. All those criteria were met here.
            The claims examiner held an informal conference with Rivera and
   Ameri-Force on July 26, 2016. On August 24, 2016, the replacement claims




                                           6
Case: 20-60357          Document: 00516140267              Page: 7       Date Filed: 12/21/2021




                                           No. 20-60357

   examiner issued a written recommendation declaring that Ameri-Force was
   responsible for the costs associated with Rivera’s 35.31% hearing loss and
   Rivera’s hearing aids, and that average weekly wage should include Rivera’s
   per diem payments.1 Ameri-Force did not accept that recommendation.2
   Instead, it asked the claims examiner to reconsider its recommendation,
   asserting that benefits should be calculated based on 21% hearing loss, not
   35.31%. In the end, Ameri-Force paid benefits corresponding to a 28.61%
   hearing loss. Simply put, a conference was held, a recommendation was
   issued, Ameri-Force refused to adopt the recommendation, and, with
   counsel’s assistance, Rivera ultimately obtained an award greater than that
   which Ameri-Force was initially willing to pay after the recommendation.
   Under § 928(b), then, Rivera is entitled to attorney’s fees.
           The BRB erred when it concluded that the August 24, 2016
   recommendation did not apply for the purposes of attorney’s fees under
   § 928(b) because the claims examiner’s September 7, 2016 recommendation
   rendered it moot. Ameri-Force asserts that requiring it to accept the August
   24 recommendation after the September 7 recommendation supposedly
   rendered it moot would “lead to absurd consequences and glaringly unjust


           1
               Ameri-Force received the recommendation on August 29, 2016.
           2
              Ameri-Force argues that the § 928(b) fee-shifting provision is not triggered
   because it did not “reject” the August 24 recommendation. But, as this court has
   explained, § 928(b) “gives an employer an opportunity to avoid the payment of attorney’s
   fees by either (1) accepting the Board’s or Commissioner’s recommendations or (2)
   refusing those recommendations but tendering a payment that is accepted by the
   claimant.” FMC Corp. v. Perez, 128 F.3d 908, 910 (5th Cir. 1997). Ameri-Force did neither.
   It asserts that on September 12, 2016 it extended an offer to Rivera to pay $25,151.05 in
   disability and $5,000 in medical benefits if Rivera did not seek attorney’s fees; and if Rivera
   chose to seek attorney’s fees, Ameri-Force would pay $24,755.46 in disability and would
   authorize medical payments subject to audit. The first of these offers was not an acceptance
   of the August 24 recommendation because it was conditioned on Rivera not seeking
   attorney’s fees. The second offer was, if anything, an acceptance of the September 7
   recommendation, not the August 24 recommendation.




                                                 7
Case: 20-60357       Document: 00516140267            Page: 8      Date Filed: 12/21/2021




                                       No. 20-60357

   results.” It likens such a requirement to requiring a party to obey a moot
   order.
            Ameri-Force provides no legal authority showing that a subsequent
   recommendation renders a prior one moot.3 And the plain language of
   § 928(b) suggests no such thing. That provision merely states that after a
   recommendation is issued, the employer may open itself up to attorney’s fees
   liability if it refuses to accept the recommendation within fourteen days. 33
   U.S.C. § 928(b). The statute says nothing about the effect of follow-up
   recommendations, so such recommendations do not undo the direct
   consequences of the statute’s plain terms.
            Moreover, Ameri-Force’s analogy to a moot order crumbles under the
   weight of examination. A party must follow a court order. If it does not, it
   may be held in contempt of court. See Walling v. Crane, 158 F.2d 80, 83 (5th
   Cir. 1946). So, if a later order contradicts an earlier one, a party can only
   follow one of them. In such circumstances, it makes sense only to require a
   party to follow the later order, so that the party has an open path to avoid
   contempt. But a recommendation by a claims examiner is different. Parties
   have no legal duty to follow such a recommendation. An employer may
   become liable for attorney’s fees later if it refuses to follow the
   recommendation, and the employee then pays for an attorney’s services, and
   the employee ultimately obtains an award greater than the employer’s post-
   recommendation offer. 33 U.S.C. § 928(b); Carey, 627 F.3d at 982. So,
   whereas two conflicting orders cannot operate simultaneously without
   forcing a party into contempt, two active recommendations can overlap
   without creating a Catch-22.



            3
             At oral argument, Ameri-Force’s counsel admitted there was no legal authority
   one way or the other on the issue of whether a subsequent recommendation invalidates a
   prior recommendation.




                                             8
Case: 20-60357      Document: 00516140267          Page: 9   Date Filed: 12/21/2021




                                    No. 20-60357

          Nor may the August 24, 2016 recommendation be ignored on the
   ground that the recommendation was issued in a manner inconsistent with a
   party’s expectations. If a claims examiner issues a recommendation, then a
   recommendation has been issued for the purposes of § 928(b). That does not
   change just because the parties may have expected otherwise.              The
   regulations promulgated under the statute confirm this understanding. They
   provide that if parties do not agree with the claims examiner’s post-
   conference recommendations, then further conferences can be scheduled.
   20 C.F.R. § 702.316. But that provision cautions that if a party disagrees with
   a recommendation, the attorney’s fees provision may apply. Id. (“If they
   disagree (Caution: See § 702.134), then the district director may schedule
   such further conference or conferences as, in his or her opinion, may bring
   about agreement . . . .” (emphasis added)). That fees provision, like § 928(b),
   explains that the employer owes attorney’s fees if it refuses to accept the
   claims examiner’s recommendation and the employee procures a lawyer’s
   services to obtain a greater award than that which the employer initially was
   willing to pay. 20 C.F.R. § 702.134(b).
          It is true that the regulations do not specifically contemplate when a
   claims examiner issues a subsequent recommendation without a new
   conference. But the regulations make clear that if an employer wishes to seek
   reconsideration of an initial recommendation by way of a new conference, it
   may do so but may be liable for attorney’s fees depending on the result. All
   that to say, the regulations indicate that an employer must accept a
   recommendation within fourteen days even if the employer anticipates
   additional proceedings and determinations by the claims examiner.
          Section 928(b) does identify an exception, but it does not apply here.
   Under that exception, attorney’s fees are not due if: (1) the employer agrees
   to a medical examination by a physician employed or selected by
   the Secretary (an Independent Medical Examiner, or “IME”); and (2) the




                                         9
Case: 20-60357      Document: 00516140267             Page: 10    Date Filed: 12/21/2021




                                       No. 20-60357

   employer agrees to pay compensation in accordance with the IME’s
   findings. 33 U.S.C. § 928(b).
          In this case, however, Ameri-Force asked for the claims examiner to
   reconsider the August 24 recommendation because of an anticipated report
   from a medical examiner arranged by Ameri-Force—not an IME.4 The statute
   reasonably allows an extension of the fourteen-day period when an employer
   promises to abide by an independent examination.                But a request to
   reconsider in light of an employer’s own report is simply an objection to the
   recommendation. An employer certainly is entitled to submit its own
   evidence contradicting the employee’s assertions regarding the severity of
   injury. But under the statute the employer cannot avoid attorney’s fees
   liability by delaying the claims examiner’s recommendation simply because
   the employer thinks the claims examiner got it wrong.
          Ameri-Force also argues that the claims examiner’s August 24, 2016
   recommendation was not a “recommendation” at all for the purposes of
   § 928(b) because it did not include a specific dollar amount due for average
   weekly wage or total compensation. We disagree.
          Section 928(b) provides that if a controversy develops over the
   compensation an employee is due, “the deputy commissioner or Board shall
   set the matter for an informal conference and following such conference the
   deputy commissioner or Board shall recommend in writing a disposition of the
   controversy.” 33 U.S.C. § 928(b) (emphasis added). We hold that the
   recommended-disposition requirement is satisfied if the claims examiner
   issues in writing a proposed resolution of any matter central to the question
   of how much compensation an employer owes an employee.



          4
            The employer has referred to the medical examiner as an IME, but because the
   doctor was selected by the employer and not the Secretary, that label is incorrect.




                                            10
Case: 20-60357       Document: 00516140267              Page: 11      Date Filed: 12/21/2021




                                         No. 20-60357

           This court has not squarely addressed the issue in a published case,5
   but we find decisions of our sister circuits instructive. The Fourth Circuit
   has held that the recommendation requirement was satisfied when “the
   claims examiner recommended in writing that [the employee’s] ‘present left
   knee problems be accepted as a result of the [incident in question].’”
   Newport News Shipbuilding & Dry Dock Co. v. Dir., Off. of Workers’ Comp.
   Programs, 474 F.3d 109, 113–14 (4th Cir. 2006). Because the employer “did
   not accept [that] recommendation within fourteen days of its receipt,” the
   employer opened itself up to potential attorney’s fees liability. Id.
           In an identically named case, the Fourth Circuit also held that the
   recommendation requirement was satisfied when “the District Director . . .
   stat[ed] that the position of the Office of Workers’ Compensation Programs
   was that [the employer] should begin payments of the [percent disability]
   rating with which it had no disagreement.” Newport News Shipbuilding & Dry
   Dock Co. v. Dir., Off. of Workers’ Comp. Programs, 477 F.3d 123, 127 (4th Cir.
   2007). Under this instructive precedent, then, a recommendation is issued
   for the purposes of § 928(b) when a claims examiner offers a conclusion on
   an issue central to the determination of compensation owed. Notably, the
   opinions do not appear to rest their conclusions on whether, for example, the
   recommendation states a specific dollar amount owed.
           Other cases suggest the same principle by explaining what is not a
   recommendation. The Sixth Circuit held that no recommendation was
   issued when the claims examiner explicitly stated in the “Recommendation”


           5
             In an unpublished decision, this court explained that a recommendation was not
   issued by a claims examiner when the claims examiner explicitly stated that “she could not
   issue a recommendation because she lacked the necessary wage and medical information.”
   Craven v. Dir., Off. of Workers’ Comp. Programs, 407 F. App’x 854, 855–56 (5th Cir. 2011).
   The memorandum from the claims examiner to the parties specifically explained that
   “[c]urrent medical information” and “[w]age information should be provided . . . prior to
   issuing a recommendation with regard to [average weekly wage].” Id. at 856 n.2.




                                              11
Case: 20-60357     Document: 00516140267            Page: 12   Date Filed: 12/21/2021




                                     No. 20-60357

   section of the post-conference memorandum that no recommendation was
   being made. Pittsburgh & Conneaut Dock Co. v. Dir., Off. of Workers’ Comp.
   Programs, 473 F.3d 253, 263, 265 (6th Cir. 2007). And the Fourth Circuit
   explained that a recommendation was not issued when the claims examiner
   simply demanded a claimant provide evidence to support its assertion about
   three days of lost time. Virginia Int’l Terminals, Inc. v. Edwards, 398 F.3d 313,
   315, 318 n.* (4th Cir. 2005). So, in these cases in which a recommendation
   was not issued, the claims examiner clearly made no determination on any
   issue central to the question of whether or how much compensation was due.
          In this case, however, the claims examiner did make a determination
   on a central issue in its August 24, 2016 recommendation. Indeed, he did so
   for multiple issues pivotal to the question of owed compensation. In a
   document the claims examiner called a “recommendation,” he specifically
   directed that: (1) “[Rivera’s] wages used to calculate [average weekly wage]
   should include those listed as per diem by the employer and added to his
   other wages to compute a compensation rate in this case”; (2) Rivera had no
   food or lodging expenses; (3) Rivera’s average weekly wage should be
   calculated by dividing by fifty-two his total earnings in the last year of his
   work; and (4) Ameri-Force is Rivera’s last responsible employer “and [is]
   responsible for [Rivera’s] 35.31% binaural hearing loss plus hearing aids.”
   Each of these conclusions has a determinative effect on the total
   compensation Rivera was due.
          It is true that the recommendation also asked Ameri-Force to submit
   documentation of Rivera’s yearly earnings. Perhaps for that reason, the
   recommendation did not specify a particular dollar amount Ameri-Force
   should pay. But the recommendation was nevertheless a recommended
   disposition under § 928(b). Rivera’s yearly earnings were not in dispute
   between the parties. The disputed issues up until that point were whether
   per diem pay should be included in the average weekly wage, whether Ameri-




                                          12
Case: 20-60357      Document: 00516140267             Page: 13    Date Filed: 12/21/2021




                                       No. 20-60357

   Force was the last responsible employer,6 and the degree of hearing loss
   Rivera suffered. The August 24 recommendation offered a conclusion for
   each of these issues.
          What is more, the August 24 recommendation gave Ameri-Force
   everything necessary to determine the total compensation owed. The parties
   had already identified the average weekly wage values both including and
   excluding per diem payments. The August 24 recommendation concluded
   that per diem payments should be included. The recommendation then
   explained that the employer would be liable for Rivera’s 35.21% hearing loss
   and for his hearing aids. As the District Director found, “[t]he Employer had
   the necessary wage records in its possession to comply with [the claims
   examiner’s] recommendation to add per diem payments and wage payments
   for the 52 weeks preceding the accident date and to divide that amount by 52
   to calculate the proper [average weekly wage].” The BRB did not disturb
   that finding.    Thus, the August 24 recommendation provided all the
   remaining items necessary to determine the total compensation value, and it
   described the equation by which to calculate that value. The employer
   needed only to apply the instructions from the August 24 recommendation
   to the numbers the employer already possessed, and that would have
   produced the specific compensation amount due.
          Relatedly, as a matter of statutory interpretation, “disposition” could
   refer to what the August 24 recommendation accomplished. When § 928(b)
   was enacted in its current form, Black’s Law Dictionary noted that the term
   “dispose of” may refer to the determination of suits. Dispose Of, Black’s
   Law Dictionary (4th ed. 1968). And it explained that “controversy”
   can refer to either “a civil action or suit,” or simply “a litigated question.”


          6
             By the time the August 24 recommendation was issued, Ameri-Force had agreed
   that it was the last responsible employer.




                                            13
Case: 20-60357       Document: 00516140267              Page: 14       Date Filed: 12/21/2021




                                         No. 20-60357

   Controversy, Black’s Law Dictionary (4th ed. 1968). So, we may
   interpret “disposition of the controversy” to apply to situations in which the
   claims examiner recommends a manner in which a dispute between parties
   could be resolved.        With that understanding in mind, the August 24
   recommendation was a disposition in two related but independent senses.
   First, it expressed a conclusion for all the central issues on which the parties
   disagreed. Second, it provided everything necessary for the employer to pay
   the compensation it owed. So, the August 24 recommendation was a
   recommendation for the “disposition of the controversy.”7
           Because all the criteria for an award of attorney’s fees under 33 U.S.C.
   § 928(b) are satisfied as to the claims examiner’s August 24, 2016
   recommendation, we REVERSE the decision of the Benefits Review Board
   and REMAND for further proceedings consistent with this opinion.




           7
             Rivera also argues that he is entitled to a fee award under § 928(b) based on the
   claims examiner’s July 28, 2016 recommendation, on the ground that after that
   recommendation Ameri-Force continued litigating the issue of whether it was the last
   responsible maritime employer. Because Rivera did not present this argument to the BRB,
   we will not consider it. See Gallagher, 219 F.3d at 437.




                                               14
Case: 20-60357      Document: 00516140267             Page: 15       Date Filed: 12/21/2021




                                       No. 20-60357

   Kurt D. Engelhardt, Circuit Judge, concurring in part and dissenting
   in part:
          I agree that Rivera’s petition was timely filed and that the August 24,
   2016 recommendation was a “recommendation” for purposes of § 928(b).
   On the instant record, however, I part ways with the majority regarding
   Rivera’s entitlement to an award of attorney’s fees. Had the claims examiner
   not issued the September 7, 2016 “Supplemental Informal Conference
   Recommendation” until after the expiration of the fourteen-day period
   following    Ameri-Force’s      August        29   receipt   of   the   August    24
   recommendation, I would agree with the majority’s determination. But,
   importantly, that did not occur here. Instead, within those fourteen days, the
   claims examiner issued the September 7 “Supplemental Informal
   Conference Recommendation,” which recommended a different binaural
   hearing loss percentage (28.16%) from that set forth in the August 24
   recommendation (35.31%).         Thus, relative to binaural hearing loss, the
   September 7 recommendation superseded the August 24 recommendation
   and triggered a new fourteen-day period for purposes of § 928(b). 1 Ameri-
   Force timely paid the resulting amount of indemnity benefits—$24,755.46—
   within those fourteen days. It also timely paid the additional amount of
   benefits set forth in the September 30, 2016 supplemental recommendation.
          As a matter of policy, the informal conference and recommendation
   process is designed to expedite the resolution of claims through the timely
   exchange of pertinent information. I think that purpose was served here. That
   is, the parties conducted themselves in good faith as expected by the statutory


          1
             Notably, the claims examiner’s issuance of the September 7 supplemental
   recommendation was not unexpected by the parties or contrary to a prior agreement
   between them. Indeed, the record reveals no objection by Rivera’s counsel to the
   procedures and schedules proposed in Ameri-Force’s counsel’s August 5, August 29, and
   September 1 correspondence.




                                            15
Case: 20-60357     Document: 00516140267           Page: 16   Date Filed: 12/21/2021




                                    No. 20-60357

   scheme in narrowing and then resolving the monetary amount due without
   the necessity of a formal administrative hearing. Accordingly, I dissent with
   the attorney’s fees aspect of the majority’s opinion.




                                         16